249 F.2d 956
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PARSONS PUNCH CORPORATION, Respondent.
No. 12244.
United States Court of Appeals Sixth Circuit.
October 11, 1957.

Stephen Leonard, Assoc. Counsel N.L.R.B., Washington, D. C., for petitioner.
Beaumont, Smith & Harris, Detroit, Mich., for respondent.
Before SIMONS, Chief Judge, and ALLEN and STEWART, Circuit Judges.
PER CURIAM.


1
Upon consideration of the petitioner's motion for discovery and inspection and depositions, it is hereby ordered as follows:


2
1. That the respondent, Parsons Punch Corporation, by its agents John H. Parsons and Wayne E. Scott, and any other agents or employees having knowledge of the facts, produce, at such reasonable time or times as the petitioner may request, at Drayton Plains, Michigan, or at such other place as the parties may agree, and permit petitioner to inspect, copy, and photograph the following documents: all stocks books, minutes of stockholders' and directors' meetings, ledgers, account books, payroll books, petty cash books, bank books, check books and stubs, cancelled checks, invoices, bills of lading, and any and all other books, records and documents showing for the years 1954, 1955, 1956 and 1957, the assets, real and personal, of Parsons Punch Corporation, or the disposition thereof, its accounts receivable and payable, the names and addresses of its customers and suppliers, and the names and addresses of its stockholders, officers, directors, agents and employees.


3
2. That John H. Parsons Company, 2569 Dixie Highway, Drayton Plains, Michigan, by John H. Parsons, and any other agents and employees thereof having knowledge of the facts herein, produce, at such reasonable time or times as the petitioner may request, at Drayton Plains, Michigan, or at such other place as the parties may agree, and permit petitioner to inspect, copy, and photograph the following documents: all ledgers, account books, payroll books, petty cash books, bank books, check books and stubs, cancelled checks, invoices, bills of lading, and any and all other books, records and documents showing, for the years 1954, 1955, 1956 and 1957, the assets, real and personal, of John H. Parsons Company, and their source and disposition, its accounts receivable and payable, the names and addresses of its owner or owners, the names and addresses of its customers and suppliers, and the names and addresses of its officers, agents and employees.


4
3. That depositions upon real examination may be taken, before a notary public or other officer authorized by law to administer oaths, at the time and place of the production and inspection of the above-described records and documents, and thereafter from day to day as the taking of the depositions may be adjourned, of John H. Parsons and Wayne E. Scott and any agents or employees of Parsons Punch Corporation having knowledge of the facts, and of said John H. Parsons Company, by John H. Parsons and any other agents or employees having knowledge of the facts, with respect to the contents of the above-described records and documents, and with respect to the disposition of the assets of Parsons Punch Corporation, the formation of John H. Parsons Company, and the dealings and relationship between Parsons Punch Corporation and John H. Parsons Company, and with respect to such other facts as may be relevant for the purpose of discovery or for use as evidence in these proceedings.